           Case 1:19-cv-11551-IT Document 39 Filed 12/17/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

JAMES MCGINN,                   *
                                *
            Plaintiff,          *
                                *
      v.                        *                           Civil Action No. 19-cv-11551-IT
EXECUTIVE OFFICE OF ENERGY AND *
ENVIRONMENTAL AFFAIRS,          *
MASSACHUSETTS ENVIRONMENTAL *
POLICE, SECRETARY KATHLEEN A. *
THEOHARIDES IN HER OFFICIAL     *
CAPACITY, and MATTHEW A. BEATON *
IN HIS INDIVIDUAL CAPACITY,     *
                                *
            Defendants.         *

                                       Scheduling Order
                                       December 17, 2019
TALWANI, D.J.

       This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without undue
expense or delay. The court adopts the parties’ suggestion that the deadlines in this Scheduling
Order be set to the issuance of the court’s decision on Defendants’ pending Motion to Dismiss
[#20].

                        Timetable for Discovery and Motion Practice

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it
is hereby ORDERED that:

1.     Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by this
       court’s Notice of Scheduling Conference must be completed by 30 days following entry
       of the decision.

2.     Amendments to Pleadings. Except for good cause shown, no motions seeking leave to
       add new parties or to amend the pleadings to assert new claims or defenses may be filed
       more than 120 days following entry of the decision.

3.     Fact Discovery – Interim Deadlines.
       a.     All requests for production of documents and interrogatories must be served by 60
              days following entry of the decision.
       b.     All requests for admission must be served by 90 days following entry of the
              decision.

                                                1
           Case 1:19-cv-11551-IT Document 39 Filed 12/17/19 Page 2 of 3



      c.      All depositions, other than expert depositions, must be completed by 150 days
              following entry of the decision.

4.    Fact Discovery – Final Deadline. All discovery, other than expert discovery, must be
      completed by 180 days following entry of the decision.

5.    Status Conference. The court will set a status conference at the close of fact discovery
      for case management purposes.

6.    Expert Discovery.
      a.    Plaintiff(s)’ trial expert(s) must be designated and the information contemplated
            by Fed. R. Civ. P. 26(a)(2) must be disclosed by 210 days following entry of the
            decision.
      b.    Plaintiff(s)’ trial experts must be deposed by 270 days following entry of the
            decision.
      c.    Defendant(s)’ trial experts must be designated and the information contemplated
            by Fed. R. Civ. P. 26(a)(2) must be disclosed by 255 days following entry of the
            decision.
      d.    Defendant(s)’ trial experts must be deposed by 270 days following entry of the
            decision.

7.    Dispositive Motions. Dispositive motions, such as motions for summary judgment or
      partial summary judgment and motions for judgment on the pleadings, must be filed by
      300 days following entry of the decision.

                                    Procedural Provisions

8.    Extension of Deadlines. Motions to extend or modify deadlines will be granted only for
      good cause shown. All motions to extend shall contain a brief statement of the reasons for
      the request; a summary of the discovery, if any, that remains to be taken; and a specific
      date when the requesting party expects to complete the additional discovery, join other
      parties, amend the pleadings, or file a motion.

9.    Motions to Compel or Prevent Discovery. Except for good cause shown, motions to
      compel discovery, motions for protective orders, motions to quash, motions to strike
      discovery responses, and similar motions must be filed no later than seven days after the
      close of fact discovery or the close of expert discovery, whichever deadline is relevant. If
      additional discovery is compelled by the court after the relevant deadline has passed, the
      court may enter such additional orders relating to discovery as may be appropriate.

10.   Status Conferences. Any party who reasonably believes that a status conference will
      assist in the management or resolution of the case may request one from the court upon
      reasonable notice to opposing counsel.

11.   Early Resolution of Issues. The court recognizes that, in some cases, early resolution of
      one or more preliminary issues may remove a significant impediment to settlement or

                                               2
         Case 1:19-cv-11551-IT Document 39 Filed 12/17/19 Page 3 of 3



      otherwise expedite resolution of the case. Counsel are encouraged to confer and jointly
      advise the court of any such issues.

12.   Pretrial Conference. Lead trial counsel are required to attend any pretrial conference.

13.   Discovery Disputes. Counsel encountering a discovery dispute are encouraged to
      request a conference with the court before filing a discovery motion.

Date: December 17, 2019

                                                   Indira Talwani
                                                   United States District Judge




                                              3
